DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated November 2, 2021 in response to a non-final office action.  Claims 1, 3, 6, 9, 28, 32, 34, 37, and 41 have been amended.  Claims 84 and 85 have been added.  Claims 5 and 36 have been cancelled.  Claims 1, 3-4, 6, 9, 11-16, 28-32, 34-35, 37, 41-44, 78-80 and 82-85 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-4, 6, 9, 11-16, 32, 34-35, 37, 78-80 and 82-85  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 32, the claims recite the limitation “perform[ing] a bandwidth part switch from a first bandwidth part to a second bandwidth part configured by a serving cell for the UE” (emphases added).  It is unclear which of the emphasized items above are “configured by a serving cell”; i.e., the act of performing? The first bandwidth part? The second bandwidth part?  For purposes of examination, the Examiner has interpreted that the first bandwidth part and the second bandwidth part are configured by a serving cell for the UE.

Regarding claims 3-4, 6, 9, 11-16, 78, and 84 each depend on independent claim 1, claims 34-35, 37, 79-80, 82-83, and 85 each depend on independent claim 32 and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 32, 80, and 84-85 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et.al. (US Patent Application Publication, 2020/0314903, hereinafter, “Jang”, also in applicant’s IDS) in view of Murray et.al.  (US Patent Application Publication, 2021/0168862, hereinafter, “Murray”), further in view of Babaei et.al. (US Patent Application Publication, 2018/0124612, hereinafter, “Babaei ‘612”), and further in view of Chen et.al. (US Patent Application Publication, 2020/0221495, hereinafter, “Chen”).
Regarding claim 1, Jang teaches:
A method of wireless communication performed by an apparatus of a user equipment (UE) (Jang: after a terminal [i.e., UE] accesses a base station ... the terminal may perform data transmission or reception with the base station.  Fig. 8A and ¶ [0086]), comprising: 
performing a set of listen-before-talk (LBT) procedures (Jang: the terminal should perform an LBT operation.  Fig. 8A and ¶ [0089]); 
determining an LBT metric associated with a result of the set of LBT procedures (Jang: If the UL LBT failure has occurred the preset number of times [i.e., LBT metric] in step 8a-17, the terminal recognizes that an uplink LBT problem has occurred.  Fig. 8A and ¶ [0094]);
selectively triggering a recovery procedure (Jang: the terminal selects a cell having a strongest signal from among neighboring cells, and attempts to re-establish the connection (connection re-establishment) [i.e., a recovery procedure].  Fig. 8A and ¶ [0096]) based on the LBT metric satisfying an LBT metric threshold (Jang: If the UL LBT failure has occurred the preset number [i.e., threshold] of times in step 8a- 17, the terminal recognizes that an uplink LBT problem has occurred, and performs an additional procedure in step 8a-19.  Fig. 8A and ¶ [0096]),
wherein, when the LBT metric satisfies the LBT metric threshold, selectively triggering the recovery procedure comprises (Jang: If the UL LBT failure has occurred the preset number [i.e., threshold] of times in step 8a- 17, the terminal recognizes that an uplink LBT problem has occurred, and performs an additional procedure in step 8a-19.  Fig. 8A and ¶ [0096]).
Although Jang teaches an UE performing LBT and re-establishing a connection when the LBT procedure has failed a preset number of times, Jang does not explicitly teach:
performing a bandwidth part switch from a first bandwidth part to a second bandwidth part configured by a serving cell for the UE, and
transmitting a medium access control (MAC) message to a base station based at least in part on the LBT metric satisfying the LBT metric threshold;
resetting the LBT metric based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric. 
However, in the same field of endeavor, Murray teaches:
performing a bandwidth part switch from a first bandwidth part to a second bandwidth part (Murray: LBT is performed on BWP1 (the active BWP) [i.e., first bandwidth part], which indicates the channel is “busy”. At time t1, UE 201 autonomously switches to BWP2 (the default BWP) [i.e., second bandwidth part], and performs LBT, which indicates the channel is “free”.  Fig. 8 and ¶ [0080]) configured by a serving cell for the UE (Murray: the NR-U [New Radio Unlicensed] Serving Cell is configured with 4 BWPs. BWP1 is the active BWP when the Random Access procedure is initiated and BWP2 is the default BWP, which is configured with PRACH resources.  Fig. 8 and ¶ [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang to include the features as taught by Murray above in order for MAC [medium access control] to take the necessary corrective action  in case of LBT failure. (Murray, ¶ [0007]).
Jang-Murray does not explicitly teach:
transmitting a medium access control (MAC) message to a base station based at least in part on the LBT metric satisfying the LBT metric threshold;
resetting the LBT metric based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric. 
However, in the same field of endeavor, Babaei ‘612 teaches:
transmitting a medium access control (MAC) message to a base station based at least in part on the LBT metric satisfying the LBT metric threshold (Babaei ‘612: UE configured with dual connectivity may report (e.g. in a MAC and/or RRC message) statistics/indications regarding PSCell, such as LBT success and/or failure rate, excessive LBT failure, ... to the SeNB [secondary evolved node B; i.e., base station].  ¶ [0262]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray to include the features as taught by Babaei ‘612 above in order to enhance the performance of dual connectivity. (Babaei ‘612, ¶ [0252]).
Jang-Murray-Babaei ‘612 does not explicitly teach:
	resetting the LBT metric based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric. 
However, in the same field of endeavor, Chen teaches:
resetting the LBT metric based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric (Chen: In one implementation, the UE may reset the LBT failure counter [i.e., LBT metric] when a reconfiguration is received related to LBT failure handling (e.g., when at least one of the time period [i.e., timer] in action 108 and the threshold [i.e., threshold related to LBT metric] in action 106 is reconfigured).  Fig. 1 and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray-Babaei ‘612 to include the features as taught by Chen above in order to provide improved and efficient mechanism for a UE to handle LBT failure. (Chen, ¶ [0003]).

Regarding claim 32, Jang teaches:
A user equipment (UE) for wireless communication (Jang: after a terminal [i.e., UE] accesses a base station ... the terminal may perform data transmission or reception with the base station.  Fig. 8A and ¶ [0086]), comprising: 
a memory (Jang: a memory 9-30.  Fig. 9 and ¶ [0106]); and
one or more processors coupled to the memory (Jang: The controller 9-40 records and reads data in the memory 9-30. The controller 9-40 may include at least one processor [9-42].  Fig. 9 and ¶ [0111]), the memory and the one or more processors configured to: 
perform a set of listen-before-talk (LBT) procedures (Jang: the terminal should perform an LBT operation.  Fig. 8A and ¶ [0089]);
determine an LBT metric associated with a result of the set of LBT procedures (Jang: If the UL LBT failure has occurred the preset number of times [i.e., LBT metric] in step 8a-17, the terminal recognizes that an uplink LBT problem has occurred.  Fig. 8A and ¶ [0094]);
selectively trigger a recovery procedure (Jang: the terminal selects a cell having a strongest signal from among neighboring cells, and attempts to re-establish the connection (connection re-establishment) [i.e., a recovery procedure].  Fig. 8A and ¶ [0096]) based on the LBT metric satisfying an LBT metric threshold (Jang: If the UL LBT failure has occurred the preset number [i.e., threshold] of times in step 8a- 17, the terminal recognizes that an uplink LBT problem has occurred, and performs an additional procedure in step 8a-19.  Fig. 8A and ¶ [0096]),
wherein, when the LBT metric satisfies the LBT metric threshold, the memory and the one or more processors, when selectively triggering the recovery procedure, are configured to (Jang: If the UL LBT failure has occurred the preset number [i.e., threshold] of times in step 8a- 17, the terminal recognizes that an uplink LBT problem has occurred, and performs an additional procedure in step 8a-19.  Fig. 8A and ¶ [0096]).
Although Jang teaches an UE performing LBT and re-establishing a connection when the LBT procedure has failed a preset number of times, Jang does not explicitly teach:
	perform a bandwidth part switch from a first bandwidth part to a second bandwidth configured by a serving cell for the UE,
transmitting a medium access control (MAC) message to a base station based at least in part on the LBT metric satisfying the LBT metric threshold;
reset the LBT metric based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric. 
However, in the same field of endeavor, Murray teaches:
perform a bandwidth part switch from a first bandwidth part to a second bandwidth part (Murray: LBT is performed on BWP1 (the active BWP) [i.e., first bandwidth part], which indicates the channel is “busy”. At time t1, UE 201 autonomously switches to BWP2 (the default BWP) [i.e., second bandwidth part], and performs LBT, which indicates the channel is “free”.  Fig. 8 and ¶ [0080]) configured by a serving cell for the UE (Murray: the NR-U [New Radio Unlicensed] Serving Cell is configured with 4 BWPs. BWP1 is the active BWP when the Random Access procedure is initiated and BWP2 is the default BWP, which is configured with PRACH resources.  Fig. 8 and ¶ [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang to include the features as taught by Murray above in order for MAC [medium access control] to take the necessary corrective action  in case of LBT failure. (Murray, ¶ [0007]).
Jang-Murray does not explicitly teach:
transmitting a medium access control (MAC) message to a base station based at least in part on the LBT metric satisfying the LBT metric threshold;
reset the LBT metric based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric. 
However, in the same field of endeavor, Babaei ‘612 teaches:
transmitting a medium access control (MAC) message to a base station based at least in part on the LBT metric satisfying the LBT metric threshold (Babaei ‘612: UE configured with dual connectivity may report (e.g. in a MAC and/or RRC message) statistics/indications regarding PSCell, such as LBT success and/or failure rate, excessive LBT failure, ... to the SeNB [secondary evolved node B; i.e., base station].  ¶ [0262]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray to include the features as taught by Babaei ‘612 above in order to enhance the performance of dual connectivity. (Babaei ‘612, ¶ [0252]).
Jang-Murray-Babaei ‘612 does not explicitly teach:
reset the LBT metric based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric. 
However, in the same field of endeavor, Chen teaches:
reset the LBT metric based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric (Chen: In one implementation, the UE may reset the LBT failure counter [i.e., LBT metric] when a reconfiguration is received related to LBT failure handling (e.g., when at least one of the time period [i.e., timer] in action 108 and the threshold [i.e., threshold related to LBT metric] in action 106 is reconfigured).  Fig. 1 and ¶ [0043]).
Jang-Murray-Babaei ‘612 to include the features as taught by Chen above in order to provide improved and efficient mechanism for a UE to handle LBT failure. (Chen, ¶ [0003]).

Regarding claim 80, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 32 as outlined above.
Jang further teaches:
wherein the LBT failure metric is incremented for each failure to transmit on an uplink transmission instance that occurs during a threshold period of time (Jang: If the timer is not running in step 8a-11, the terminal operates the timer in step 8a-13. A length of the timer [i.e., threshold period of time] may be configured according to the RRCReconfiguration or SIB message. In step 8a-15, each time the LBT fails, the terminal increases a predetermined counter [i.e., LBT failure metric].  Fig. 8A and ¶ [0092]).

Regarding claim 84, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 1 as outlined above.
Jang further teaches:
wherein the LBT metric relates to a secondary cell (Jang: Although the examples above assume a scenario in which the terminal operates in a PCell, a scenario in which an uplink LBT problem occurs in an SCell may also be considered [i.e., LBT applies to both primary cell and secondary cell (SCell)].  Fig. 8A and ¶ [0100]).

Regarding claim 85, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 32 as outlined above.
Jang further teaches:
wherein the LBT metric relates to a secondary cell (Jang: Although the examples above assume a scenario in which the terminal operates in a PCell, a scenario in which an uplink LBT problem occurs in an SCell may also be considered [i.e., LBT applies to both primary cell and secondary cell (SCell)].  Fig. 8A and ¶ [0100]).

Claims 3, 11-12, 14-16, 34, 78-79, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Jang-Murray-Babaei ‘612-Chen in view of Babaei et.al. (US Patent Application Publication, 2018/0176961, hereinafter, “Babaei”).
Regarding claim 3, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 1 as outlined above.
Jang-Murray-Babaei ‘612-Chen does not explicitly teach:
	the LBT metric.
However, in the same field of endeavor, Babaei teaches:
the LBT metric (Babaei: the one or more RRC messages may comprise a value that indicates the predetermined number of attempts. In an example, the one or more parameter indicates at least one of a number of unsuccessful attempts for LBT procedure.  Figs. 14, 16 and ¶ [0188]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray-Babaei ‘612-Chen to include the features as taught by Babaei above in order to offer new possibilities for optimizing the network's efficiency. (Babaei, ¶ [0133]).

Regarding claim 11, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 1 as outlined above.
Jang-Murray-Babaei ‘612-Chen does not explicitly teach:
	wherein the LBT metric is an LBT failure metric.
However, in the same field of endeavor, Babaei teaches:
wherein the LBT metric is an LBT failure metric (Babaei: In an example, the wireless device may increment a first counter in response to the LBT procedure for transmission of the preamble indicating that the channel is occupied. In an example, the wireless device may increment a second counter in response to the LBT procedure for transmission of the preamble indicating that the channel is occupied or the wireless device not receiving a RAR in response to transmitting the preamble. The wireless device may determine that the random access process is failed in response to the counter reaching a first value.  Figs. 14, 16 and ¶ [0187]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray-Babaei ‘612-Chen to include the features as taught by Babaei above in order to offer new possibilities for optimizing the network's efficiency. (Babaei, ¶ [0133]).

Regarding claim 12, Jang-Murray-Babaei ‘612-Chen-Babaei discloses on the features with respect to claim 11 as outlined above.
Babaei further teaches:
determining that an LBT failure occurs for an LBT procedure of the set of LBT procedures based on a failure (Babaei: The wireless device may determine that the random access process is failed in response to the counter reaching a first value [i.e., LBT metric threshold].  Figs. 14, 16 and ¶ [0187]) to transmit on an uplink transmission instance (Babaei: The wireless may transmit one or more messages to a master base station (e.g., MeNB) in response to the failure of the random access process.  Figs. 14, 16 and ¶ [0187]).

Regarding claim 14, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 1 as outlined above.
Jang-Murray-Babaei ‘612-Chen does not explicitly teach:
	wherein the LBT metric is incremented for each failure to transmit on an uplink transmission instance.
However, in the same field of endeavor, Babaei teaches:
wherein the LBT metric is incremented for each failure to transmit on an uplink transmission instance (Babaei: In an example, the wireless device may increment a first counter in response to the LBT procedure for transmission of the preamble indicating that the channel is occupied [i.e., incrementing for each failure to transmit uplink preamble].  Figs. 14, 16 and ¶ [0187]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray-Babaei ‘612-Chen to include the features as taught by Babaei above in order to offer new possibilities for optimizing the network's efficiency. (Babaei, ¶ [0133]).

Regarding claim 15, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 1 as outlined above.
Jang-Murray-Babaei ‘612-Chen does not explicitly teach:
wherein the LBT metric is incremented based on whether at least one failure to transmit on an uplink transmission instance occurs during a threshold period of time.
However, in the same field of endeavor, Babaei teaches:
wherein the LBT metric is incremented based on whether at least one failure to transmit on an uplink transmission instance occurs during a threshold period of time (Babaei: In an example, the LBT procedure may indicate the channel is clear and the wireless device may transmit the preamble. The wireless may not receive a random access response (RAR) in response to transmitting the preamble. The wireless device may increment the counter in response to not receiving the RAR within a RAR window [i.e., not receiving a RAR can indicate failure of uplink preamble, hence incrementing a failure for the RAR window (i.e., period of time)].  Figs. 14, 16 and ¶ [0187]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray-Babaei ‘612-Chen to include the features as taught by Babaei above in order to offer new possibilities for optimizing the network's efficiency. (Babaei, ¶ [0133]).

Regarding claim 16, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 1 as outlined above.
Jang-Murray-Babaei ‘612-Chen does not explicitly teach:
	wherein the LBT metric is incremented based on a threshold quantity of uplink transmission failures occurring during a threshold period of time.
However, in the same field of endeavor, Babaei teaches:
wherein the LBT metric is incremented based on a threshold quantity of uplink transmission failures occurring during a threshold period of time (Babaei: The wireless device may increment the counter in response to not receiving the RAR within a RAR window. In an example, the wireless device may increment a second counter in response to the LBT procedure for transmission of the preamble indicating that the channel is occupied or the wireless device not receiving a RAR in response to transmitting the preamble.  Figs. 14, 16 and ¶ [0187]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray-Babaei ‘612-Chen to include the features as taught by Babaei above in order to offer new possibilities for optimizing the network's efficiency. (Babaei, ¶ [0133]).

Regarding claim 34, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 32 as outlined above.
Jang-Murray-Babaei ‘612-Chen does not explicitly teach:
	the LBT metric.
However, in the same field of endeavor, Babaei teaches:
the LBT metric (Babaei: the one or more RRC messages may comprise a value that indicates the predetermined number of attempts. In an example, the one or more parameter indicates at least one of a number of unsuccessful attempts for LBT procedure.  Figs. 14, 16 and ¶ [0188]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray-Babaei ‘612-Chen to include the features as taught by Babaei above in order to offer new possibilities for optimizing the network's efficiency. (Babaei, ¶ [0133]).

Regarding claim 78, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 1 as outlined above.
Jang-Murray-Babaei ‘612-Chen does not explicitly teach:
	wherein the LBT procedures are performed to access an unlicensed spectrum.
However, in the same field of endeavor, Babaei teaches:
wherein the LBT procedures are performed to access an unlicensed spectrum (Babaei: The wireless device [i.e., UE] may perform a LBT procedure to attempt to transmit the random access preamble on the LAA cell [licensed assisted access cell; i.e., unlicensed spectrum].  Figs. 14, 16 and ¶ [0187]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray-Babaei ‘612-Chen to include the features as taught by Babaei above in order to offer new possibilities for optimizing the network's efficiency. (Babaei, ¶ [0133]).

Regarding claim 79, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 32 as outlined above.
Jang-Murray-Babaei ‘612-Chen does not explicitly teach:
	wherein the LBT procedures are performed to access an unlicensed spectrum.
However, in the same field of endeavor, Babaei teaches:
wherein the LBT procedures are performed to access an unlicensed spectrum (Babaei: The wireless device [i.e., UE] may perform a LBT procedure to attempt to transmit the random access preamble on the LAA cell [licensed assisted access cell; i.e., unlicensed spectrum].  Figs. 14, 16 and ¶ [0187]).
Jang-Murray-Babaei ‘612-Chen to include the features as taught by Babaei above in order to offer new possibilities for optimizing the network's efficiency. (Babaei, ¶ [0133]).

Regarding claim 83, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 32 as outlined above.
Jang-Murray-Babaei ‘612-Chen does not explicitly teach:
	wherein the LBT metric is incremented based on a threshold quantity of uplink transmission failures occurring during a threshold period of time.
However, in the same field of endeavor, Babaei teaches:
wherein the LBT metric is incremented based on a threshold quantity of uplink transmission failures occurring during a threshold period of time (Babaei: In an example, the LBT procedure may indicate the channel is clear and the wireless device may transmit the preamble. The wireless may not receive a random access response (RAR) in response to transmitting the preamble. The wireless device may increment the counter in response to not receiving the RAR within a RAR window [i.e., not receiving a RAR can indicate failure of uplink preamble, hence incrementing a failure for the RAR window (i.e., period of time)].  Figs. 14, 16 and ¶ [0187]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray-Babaei ‘612-Chen to include the features as taught by Babaei above in order to offer new possibilities for optimizing the network's efficiency. (Babaei, ¶ [0133]).

Claims 4, 9, 35 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Jang-Murray-Babaei ‘612-Chen in view of Jose et.al. (US Provisional Patent Application Publication, 62760091, for US Patent Application Publication 2020/0154480, hereinafter, “Jose”).
Regarding claim 4, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 1 as outlined above.
Jang-Murray-Babaei ‘612-Chen does not explicitly teach:
a metric relating to a quantity of LBT failures. 
However, in the same field of endeavor, Jose teaches:
a metric relating to a quantity of LBT failures (Jose: One metric that can be used to determine that a channel is busy is a high occurrence of LBT failures.  [Page 7]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray-Babaei ‘612-Chen to include the features as taught by Jose above in order for the UE to recover the link between the UE and the NW [network] in the case of high channel occupancy. (Jose, ¶ [Page 7]).

Regarding claim 9, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 1 as outlined above.
Jang-Murray-Babaei ‘612-Chen does not explicitly teach:
transmitting, to the serving cell, a reporting message after the bandwidth part switch,
However, in the same field of endeavor, Jose teaches:
transmitting, to the serving cell, a reporting message after the bandwidth part switch (Jose: The switch can be indicated to the NW [network]...  [Page 13]),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray-Babaei ‘612-Chen to include Jose above in order for the UE to recover the link between the UE and the NW [network] in the case of high channel occupancy. (Jose, ¶ [Page 7]).

Regarding claim 35, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 32 as outlined above.
Jang-Murray-Babaei ‘612-Chen does not explicitly teach:
a metric relating to a quantity of LBT failures. 
However, in the same field of endeavor, Jose teaches:
a metric relating to a quantity of LBT failures (Jose: One metric that can be used to determine that a channel is busy is a high occurrence of LBT failures.  [Page 7]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray-Babaei ‘612-Chen to include the features as taught by Jose above in order for the UE to recover the link between the UE and the NW [network] in the case of high channel occupancy. (Jose, ¶ [Page 7]).

Regarding claim 82, Jang-Murray-Babaei ‘612-Chen discloses on the features with respect to claim 80 as outlined above.
Jang-Murray-Babaei ‘612-Chen does not explicitly teach:
wherein the uplink transmission instance is at least one of: a physical random access channel (PRACH) transmission. 
However, in the same field of endeavor, Jose teaches:
wherein the uplink transmission instance is at least one of: a physical random access channel (PRACH) transmission (Jose: The switch can be indicated to the NW [network] … with the use of control signalling such as a RACH or an SR.  [Page 13]).
Jang-Murray-Babaei ‘612-Chen to include the features as taught by Jose above in order for the UE to recover the link between the UE and the NW [network] in the case of high channel occupancy. (Jose, ¶ [Page 7]).

Claims 6 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jang-Murray-Babaei ‘612-Chen-Jose in view of Jeon et.al. (US Patent Application Publication, 2020/0314917, hereinafter, “Jeon”).
Regarding claim 6, Jang-Murray-Babaei ‘612-Chen-Jose discloses on the features with respect to claim 1 as outlined above.
Jang-Murray-Babaei ‘612-Chen-Jose does not explicitly teach:
wherein the second bandwidth part is different from an initial access bandwidth part or a default bandwidth part. 
However, in the same field of endeavor, Jeon teaches:
wherein the second bandwidth part is different from an initial access bandwidth part or a default bandwidth part (Jeon: BWP2 (1020 and 1040) may be a default BWP. BWP1 (1010) may be an initial active BWP. A wireless device may switch an active BWP from BWP2 1020 to BWP3 1030 [i.e., second bandwidth part].  Fig. 10 and ¶ [0298].  A wireless device may change /switch a channel (e.g., a BWP and/or a subband) to send/transmit at least one preamble for a retransmission. The wireless device may determine/select the channel (e.g., BWP and/or subband) based on an LBT procedure result.  ¶ [0585]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray-Babaei ‘612-Chen-Jose to Jeon above in order to send/transmit at least one preamble for a retransmission. (Jeon, ¶ [0585]).

Regarding claim 37, Jang-Murray-Babaei ‘612-Chen-Jose discloses on the features with respect to claim 32 as outlined above.
Jang-Murray-Babaei ‘612-Chen-Jose does not explicitly teach:
wherein the second bandwidth part is different from an initial access bandwidth part or a default bandwidth part. 
However, in the same field of endeavor, Jeon teaches:
wherein the second bandwidth part is different from an initial access bandwidth part or a default bandwidth part (Jeon: BWP2 (1020 and 1040) may be a default BWP. BWP1 (1010) may be an initial active BWP. A wireless device may switch an active BWP from BWP2 1020 to BWP3 1030 [i.e., second bandwidth part].  Fig. 10 and ¶ [0298].  A wireless device may change /switch a channel (e.g., a BWP and/or a subband) to send/transmit at least one preamble for a retransmission. The wireless device may determine/select the channel (e.g., BWP and/or subband) based on an LBT procedure result.  ¶ [0585]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray-Babaei ‘612-Chen-Jose to include the features as taught by Jeon above in order to send/transmit at least one preamble for a retransmission. (Jeon, ¶ [0585]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jang-Murray-Babaei ‘612-Chen-Babaei in view of Jose et.al. (US Provisional Patent Application Publication, 62760091, for US Patent Application Publication 2020/0154480, hereinafter, “Jose”).
Regarding claim 13, Jang-Murray-Babaei ‘612-Chen-Babaei discloses on the features with respect to claim 12 as outlined above.
Jang-Murray-Babaei ‘612-Chen-Babaei does not explicitly teach:
a physical random access channel (PRACH) transmission. 
However, in the same field of endeavor, Jose teaches:
a physical random access channel (PRACH) transmission (Jose: The switch can be indicated to the NW [network] … with the use of control signalling such as a RACH or an SR.  [Page 13]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Murray-Babaei ‘612-Chen-Babaei to include the features as taught by Jose above in order for the UE to recover the link between the UE and the NW [network] in the case of high channel occupancy. (Jose, ¶ [Page 7]).

Claims 28-31, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et.al. (US Patent Application Publication, 2020/0314903, hereinafter, “Jang”, also in applicant’s IDS) in view of Jose et.al. (US Provisional Patent Application Publication, 62760091, for US Patent Application Publication 2020/0154480, hereinafter, “Jose”), further in view of Murray et.al.  (US Patent Application Publication, 2021/0168862, hereinafter, “Murray”), and further in view of Chen et.al. (US Patent Application Publication, 2020/0221495, hereinafter, “Chen”).
Regarding claim 28, Jang teaches:
A method of wireless communication performed by an apparatus of a base station (BS) (Jang: after a terminal [i.e., UE] accesses a base station ... the terminal may perform data transmission or reception with the base station.  Fig. 8A and ¶ [0086]), wherein the BS is a serving cell for a user equipment (UE) on a first bandwidth part, the method comprising: 
configuring a second bandwidth part to enable a bandwidth part switch, from the first bandwidth part to the second bandwidth part, for the UE (Jang: if a BWP having a width of 20 MHz of multiple 100 MHz cells is configured in the terminal, the terminal is operating in a specific BWP [i.e., first bandwidth part] thereof, and a channel condition of another BWP [i.e., second bandwidth part]  is good, a scenario of moving [i.e., bandwidth part switch] to a corresponding channel and performing operation without declaration of the RLF may be considered.  ¶ [0097]) and in connection with a listen-before-talk (LBT) metric (Jang: If the UL LBT failure has occurred the preset number of times [i.e., LBT metric] in step 8a-17, the terminal recognizes that an uplink LBT problem has occurred.  Fig. 8A and ¶ [0094] ... Jang: If the terminal recognizes that the described uplink LBT problem has occurred, the terminal determines a BWP...  ¶ [0097]),
wherein the second bandwidth part is different from an initial access bandwidth part or a default bandwidth part (Jang: the terminal is operating in a specific BWP [i.e., first bandwidth part or initial access bandwidth part] thereof, and a channel condition of another BWP [i.e., second bandwidth part] is good [i.e., second bandwidth part is different from the initial access bandwidth part (which is the first bandwidth part)].  ¶ [0097]); and
receiving, after another LBT metric satisfies the threshold for a secondary cell, a medium access control (MAC) message indicating that the other LBT metric satisfies the threshold for the secondary cell (Jang: If the UL LBT failure has occurred the preset number of times [LBT metric threshold] in step 8a-17, the terminal recognizes that an uplink LBT problem has occurred, ¶ [0094].  In a first example, a MAC layer of the terminal informs an upper layer (e.g., an RRC layer) that a UL LBT problem has occurred, ¶ [0096].  Fig. 8A and ¶ [0094, 0096]).
Jang does not explicitly teach:
receiving a message indicating a trigger of the bandwidth part switch by the UE after the LBT metric satisfies a threshold,
wherein the bandwidth part switch is performed based on the LBT metric satisfying the threshold; and
wherein the other LBT metric is reset based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric. 
However, in the same field of endeavor, Jose teaches:
receiving a message indicating a trigger of the bandwidth part switch by the UE (Jose: The switch can be indicated to the NW [network] … [Page 13]) after the LBT metric satisfies a threshold (Jose: One metric that can be used to determine that a channel is busy is a high occurrence of LBT failures.  Each time LBT fails, the counter is incremented.  If the counter reaches a configured maximum value, systematic LBT failure is detected.  [Page 7, Page 10]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang to include the features as taught by Jose above in order for the UE to recover the link between the UE and the NW [network] in the case of high channel occupancy. (Jose, ¶ [Page 7]).
Jang-Jose does not explicitly teach:
wherein the bandwidth part switch is performed based on the LBT metric satisfying the threshold.
wherein the other LBT metric is reset based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric. 
However, in the same field of endeavor, Murray teaches:
wherein the bandwidth part switch is performed based on the LBT metric satisfying the threshold (Murray: LBT is performed on BWP1 (the active BWP) [i.e., first bandwidth part], which indicates the channel is “busy” [i.e., satisfying a threshold]. At time t1, UE 201 autonomously switches to BWP2 (the default BWP) [i.e., second bandwidth part], and performs LBT, which indicates the channel is “free”.  Fig. 8 and ¶ [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Jose to include the features as taught by Murray above in order for MAC [medium access control] to take the necessary corrective action  in case of LBT failure. (Murray, ¶ [0007]).
Jang-Jose-Murray does not explicitly teach:
wherein the other LBT metric is reset based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric.
However, in the same field of endeavor, Chen teaches:
wherein the other LBT metric is reset based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric (Chen: In one implementation, the UE may reset the LBT failure counter [i.e., LBT metric] when a reconfiguration is received related to LBT failure handling (e.g., when at least one of the time period [i.e., timer] in action 108 and the threshold [i.e., threshold related to LBT metric] in action 106 is reconfigured).  Fig. 1 and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Jose-Murray to include the features as taught by Chen above in order to provide improved and efficient mechanism for a UE to handle LBT failure. (Chen, ¶ [0003]).

Regarding claim 29, Jang-Jose-Murray-Chen discloses on the features with respect to claim 28 as outlined above.
Jose further teaches:
wherein the reporting message is at least one of a radio resource control (RRC) message (Jose: The switch can be indicated to the NW [network] … with the use of control signalling such as a RACH [random access channel] or an SR [scheduling request].  [Page 13]).
The rationale and motivation for adding this teaching of Jose is the same as the rationale and motivation for Claim 28.  

Regarding claim 30, Jang-Jose-Murray-Chen discloses on the features with respect to claim 28 as outlined above.
Jose further teaches:
wherein the reporting message includes information identifying at least one of: 
a bandwidth part switch triggering event (Jose: Trigger a BWP switch away from the busy channel … The switch can be indicated to the NW [network].  [Page 13]).
The rationale and motivation for adding this teaching of Jose is the same as the rationale and motivation for Claim 28.  

Regarding claim 31, Jang-Jose-Murray-Chen discloses on the features with respect to claim 28 as outlined above.
Jose further teaches:
receiving a random access channel (RACH) message after the bandwidth part switch (Jose: The switch can be indicated to the NW [network] … with the use of control signalling such as a RACH or an SR.  [Page 13]).
The rationale and motivation for adding this teaching of Jose is the same as the rationale and motivation for Claim 28.  

Regarding claim 41, Jang teaches:
A method of wireless communication performed by an apparatus of a base station (BS) (Jang: after a terminal [i.e., UE] accesses a base station ... the terminal may perform data transmission or reception with the base station.  Fig. 8A and ¶ [0086]), wherein the BS is a serving cell for a user equipment (UE) on a first bandwidth part, the method comprising: 
configuring a second bandwidth part to enable a bandwidth part switch, from the first bandwidth part to the second bandwidth part, for the UE (Jang: if a BWP having a width of 20 MHz of multiple 100 MHz cells is configured in the terminal, the terminal is operating in a specific BWP [i.e., first bandwidth part] thereof, and a channel condition of another BWP [i.e., second bandwidth part]  is good, a scenario of moving [i.e., bandwidth part switch] to a corresponding channel and performing operation without declaration of the RLF may be considered.  ¶ [0097]) and in connection with a listen-before-talk (LBT) metric (Jang: If the UL LBT failure has occurred the preset number of times [i.e., LBT metric] in step 8a-17, the terminal recognizes that an uplink LBT problem has occurred.  Fig. 8A and ¶ [0094] ... Jang: If the terminal recognizes that the described uplink LBT problem has occurred, the terminal determines a BWP...  ¶ [0097]),
wherein the second bandwidth part is different from an initial access bandwidth part or a default bandwidth part (Jang: the terminal is operating in a specific BWP [i.e., first bandwidth part or initial access bandwidth part] thereof, and a channel condition of another BWP [i.e., second bandwidth part] is good [i.e., second bandwidth part is different from the initial access bandwidth part (which is the first bandwidth part)].  ¶ [0097]); and
receiving, after another LBT metric satisfies the threshold for a secondary cell, a medium access control (MAC) message indicating that the other LBT metric satisfies the threshold for the secondary cell (Jang: If the UL LBT failure has occurred the preset number of times [LBT metric threshold] in step 8a-17, the terminal recognizes that an uplink LBT problem has occurred, ¶ [0094].  In a first example, a MAC layer of the terminal informs an upper layer (e.g., an RRC layer) that a UL LBT problem has occurred, ¶ [0096].  Fig. 8A and ¶ [0094, 0096]).
Jang does not explicitly teach:
receive a message indicating a trigger of the bandwidth part switch by the UE after the LBT metric satisfies a threshold,
wherein the bandwidth part switch is performed based on the LBT metric satisfying the threshold; and
wherein the other LBT metric is reset based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric. 
However, in the same field of endeavor, Jose teaches:
receive a message indicating a trigger of the bandwidth part switch by the UE (Jose: The switch can be indicated to the NW [network] … [Page 13]) after the LBT metric satisfies a threshold (Jose: One metric that can be used to determine that a channel is busy is a high occurrence of LBT failures.  Each time LBT fails, the counter is incremented.  If the counter reaches a configured maximum value, systematic LBT failure is detected.  [Page 7, Page 10]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang to include the features as taught by Jose above in order for the UE to recover the link between the UE and the NW [network] in the case of high channel occupancy. (Jose, ¶ [Page 7]).
Jang-Jose does not explicitly teach:
wherein the bandwidth part switch is performed based on the LBT metric satisfying the threshold; and
wherein the other LBT metric is reset based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric. 
However, in the same field of endeavor, Murray teaches:
wherein the bandwidth part switch is performed based on the LBT metric satisfying the threshold (Murray: LBT is performed on BWP1 (the active BWP) [i.e., first bandwidth part], which indicates the channel is “busy” [i.e., satisfying a threshold]. At time t1, UE 201 autonomously switches to BWP2 (the default BWP) [i.e., second bandwidth part], and performs LBT, which indicates the channel is “free”.  Fig. 8 and ¶ [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Jose to include the features as taught by Murray above in order for MAC [medium access control] to take the necessary corrective action  in case of LBT failure. (Murray, ¶ [0007]).
Jang-Jose-Murray does not explicitly teach:
wherein the other LBT metric is reset based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric.
However, in the same field of endeavor, Chen teaches:
wherein the other LBT metric is reset based on at least one of a reconfiguration of the LBT metric or a reconfiguration of a timer associated with the LBT metric (Chen: In one implementation, the UE may reset the LBT failure counter [i.e., LBT metric] when a reconfiguration is received related to LBT failure handling (e.g., when at least one of the time period [i.e., timer] in action 108 and the threshold [i.e., threshold related to LBT metric] in action 106 is reconfigured).  Fig. 1 and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang-Jose-Murray to include the features Chen above in order to provide improved and efficient mechanism for a UE to handle LBT failure. (Chen, ¶ [0003]).

Regarding claim 42, Jang-Jose-Murray-Chen discloses on the features with respect to claim 41 as outlined above.
Jose further teaches:
wherein the reporting message is at least one of a radio resource control (RRC) message (Jose: The switch can be indicated to the NW [network] … with the use of control signalling such as a RACH [random access channel] or an SR [scheduling request].  [Page 13]).
The rationale and motivation for adding this teaching of Jose is the same as the rationale and motivation for Claim 41.  

Regarding claim 43, Jang-Jose-Murray-Chen discloses on the features with respect to claim 41 as outlined above.
Jose further teaches:
a bandwidth part switch triggering event (Jose: Trigger a BWP switch away from the busy channel … The switch can be indicated to the NW [network].  [Page 13]).
The rationale and motivation for adding this teaching of Jose is the same as the rationale and motivation for Claim 41.  

Regarding claim 44, Jang-Jose-Murray-Chen discloses on the features with respect to claim 41 as outlined above.
Jose further teaches:
receive a random access channel (RACH) message after the bandwidth part switch (Jose: The switch can be indicated to the NW [network] … with the use of control signalling such as a RACH or an SR.  [Page 13]).
The rationale and motivation for adding this teaching of Jose is the same as the rationale and motivation for Claim 41.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416